Citation Nr: 1525952	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  04-43 420	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for a disability of the right arm.

[The issues of entitlement to service connection for bilateral carpal tunnel syndrome; entitlement to service connection for tenosynovitis of the left wrist; entitlement to a disability rating greater than 20 percent for degenerative disc disease of the lumbar spine; entitlement to a disability rating greater than 10 percent for decreased sensation of the right leg associated with lumbar degenerative disc disease; entitlement to a disability rating greater than 10 percent for decreased sensation of the left leg associated with lumbar degenerative disc disease; entitlement to a disability rating greater than 10 percent for right wrist de Quervain's tenosynovitis, to specifically include both schedular and extra-schedular consideration; and entitlement to a total disability rating based upon individual unemployability are addressed in a separate Board decision of this date.]


WITNESSES AT HEARING ON APPEAL

Veteran and her husband
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions of October 2004.  In March 2007, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge.  The case was remanded in July 2007, March 2009, and again in June 2012.  The actions requested upon remand have been satisfactorily accomplished and the matter is thus ripe for further appellate review.

As noted above, a separate decision is being issued as to the Veteran's other issues on appeal.  Because the Veteran is represented by an attorney as to those issues, a separate decision is required.

Careful review of the attorney-client agreement between the attorney and the Veteran reveals that it was initially executed in July 2011.  This agreement provides that the attorney would represent the Veteran in her attempt to reopen a previously-denied claim for service connection for left wrist strain, and in her claim for an increased disability rating for lumbar spine degenerative disc disease, and as to the downstream issues of ratings and effective dates arising in connection with these two claims.  In September 2011, the attorney and the Veteran executed an addendum to the agreement, which provided that the attorney would also represent the Veteran in her claims for increased ratings for decreased sensation in each leg.  An additional addendum was executed in July 2013 in which the issue of entitlement to an increased disability rating for de Quervain's tenosynovitis of the right wrist was added to the scope of the attorney's representation.  These are the only issues for which an attorney-client agreement is in place.  

Thus, the Veteran's attorney in the other matters has declined representation as to the issue addressed herein.  

The Veteran attempted to execute representation in favor of two Veterans' service organizations; however both organizations have formally declined to represent the Veteran in this matter.  The Board mailed the Veteran a letter in February 2015, inviting her to appoint another representative.  The letter also provided that if no response was received within thirty days of the letter, the Board would assume that she wished to represent herself.  She has not responded, and has not appointed another representative.  The Board will therefore proceed with review of this appeal without further delay.

The issues of entitlement to service connection for a shoulder disorder, left ulnar neuropathy, and rheumatoid arthritis have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Additionally, the Veteran has indicated she wishes to reopen previously-denied claims for service connection for fibromyalgia and for a neck disability, to include right arm radiculopathy secondary to a cervical spine disc problem.  The Board does not have jurisdiction over these claims, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

No connection is shown between any current or prior right arm disability and the Veteran's service; a right arm disability was not caused or aggravated by service-connected de Quervain's tenosynovitis of the right wrist.  





CONCLUSION OF LAW

Service connection for a right arm disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the scope of this issue as framed includes any disability of the Veteran's right arm, for which service connection has not already been adjudicated.  Essentially, this means any disability of the Veteran's right arm other than de Quervain's tenosynovitis, for which service connection has already been granted, and other than right carpal tunnel syndrome, for which service connection has been denied in a Board decision issued concurrently with this one.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a December 2005 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter and a subsequent letter of September 2007 also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, sworn hearing testimony, and the Veteran's own contentions.  

During the March 2007 Board hearing on appeal, the Veteran was given the opportunity under oath to express her contentions, and the reason for the denial of her claim was explained to her.  Additional sources of evidence which might support the appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).

The examination provided to the Veteran is adequate for the purposes of deciding the claim on appeal as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran to the extent possible, and provided an adequate discussion of relevant symptomatology.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in the electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.
Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

The Veteran was granted service connection for de Quervain's tenosynovitis of the right wrist due to service treatment records showing de Quervain's tenosynovitis after an injury in July 1991, and she claims service connection for a right arm disability, including ulnar neuropathy, as secondary to service-connected de Quervain's tenosynovitis of the right wrist.  However, service treatment records also show that in March 1991, she was seen after sustaining blunt trauma to the right wrist/hand while playing racquetball.  She had a bruise on the anterior surface between the thumb and first finger.  X-rays showed a "bone island scaphoid bone," and were otherwise negative.  In July 1991, she sought treatment after having  hyperextended her right wrist while carrying a pump that weighed 80 to 90 pounds.  X-rays showed a questionable lucent line distal radius with displacement, for which clinical correlation was advised.  Also noted on this report, written by someone else, was distal radial styloid fracture.  Another X-ray 30 days later was interpreted as normal, again initialed by two individuals.  In October 1991, she was diagnosed as having de Quervain's syndrome.  

After service, she filed a claim for service connection in February 1998.  In April 1998, she was afforded a VA examination.  The examiner opined that "of course" de Quervain's tenosynovitis was secondary to the fractured styloid process.  X-rays at that time, however, did not identify any abnormality.  Nevertheless she was granted service connection for de Quervain's tenosynovitis of the right wrist.  

Her current claim was originally concerned with service connection for ulnar neuropathy, as secondary to service-connected de Quervain's tenosynovitis.  However, all theories of entitlement pertaining to the same benefit for the same disability constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  In this case, the issue was later identified as a right arm disability.  Moreover, it is the symptoms, rather than the diagnosis, which define the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For this reason, and to more accurately reflect the nature of the Veteran's claim for service connection, the Board re-characterized the claim as more generally involving a right arm disability in the 2012 remand.  

In August 2013, the Veteran underwent a comprehensive VA examination as to her right wrist and arm.  Following a review of the Veteran's relevant medical records, and a clinical examination, the examiner concluded that the Veteran carries three relevant diagnoses:  the de Quervain's tenosynovitis; post-surgical triangular fibrocartilage complex tear repair, distal radioulnar joint synovectomy, and debridement; and cervical radiculopathy.  The examiner attributed the Veteran's painful symptoms to her cervical radiculopathy.  

Private medical records support the examiner's assessment.  The report of the January 2011 surgery, along with the pre and post-surgery evaluations, reflects that upon arthroscopic examination, the only right wrist pathology noted was the triangular fibrocartilage complex tear, a scapholunate ligament injury, and synovitis of the distal radioulnar joint.  An electromyograph test conducted the same month was interpreted as showing mild chronic right C7-C6 radiculopathy, with normal right medial and ulnar nerve conduction, and no electrophysiological evidence of right cubital tunnel syndrome.  An August 2012 nerve conduction study was interpreted as showing normal nerve conduction in both arms.  

Careful review of the Veteran's earlier medical records does not reveal firm diagnoses indicative of any other right wrist disability.  An April 2004 VA Pain Clinic record pertaining mostly to the diagnosis and treatment of fibromyalgia contains a "history of carpal tunnel syndrome," and reflects that the Veteran was wearing wrist braces.  However, no diagnosis other than fibromyalgia was confirmed in this record.  Other records show a diagnosis of sero-positive rheumatoid arthritis, which, could, arguably, involve wrist pain.  A July 2004 electromyograph and nerve conduction study was interpreted as "consistent with left ulnar neuropathy," with "no electrophysical evidence of carpal tunnel syndrome or left cervical radiculopathy."  The Veteran's treating neurologist rendered a diagnosis of "early sensory neuropathy, most likely related to smoking."  October 2004 X-ray studies of the left wrist and both hands were interpreted as normal with no bony abnormality.  

During the March 2007 hearing on appeal, the Veteran testified that it was her understanding that her cervical radiculopathy had been mis-diagnosed for many years, with the symptoms mis-attributed to other causes.  This credible testimony is consistent with the recent medical evidence of record and buttresses the Board's conclusions below.  

There is no indication in the evidence of record that the triangular fibrocartilage complex tear, a scapholunate ligament injury, and synovitis of the distal radioulnar joint for which the Veteran had surgery in 2011 are in any way related to service.  The August 2013 VA examiner specifically opined that no residuals of a right wrist injury in March 1991 or of a fracture of the radial styloid in August 1991 were medically identifiable.  The examiner also specified that the Veteran's service-connected right wrist de Quervain's tenosynovitis had not proximately or secondarily caused any other disability.  Thus, the Board concludes that these disabilities did not have their inception during service and are not otherwise related to service.  Furthermore, the Veteran's own history, that she had a sudden onset of inability to use her right wrist and hand in 2011, indicates an initial manifestation of the diagnoses reached during the surgery, occurring many years after service.  

Although the Veteran has complained at various points of numbness and grip problems, no medical explanation for the extent of these complaints has been reached.  The remaining diagnoses impacting upon the Veteran's right arm are the cervical radiculopathy, fibromyalgia, rheumatoid arthritis, and sensory neuropathy associated with smoking.  Service connection for cervical radiculopathy, fibromyalgia, and rheumatoid arthritis has separately been denied by the RO.  Although these disabilities affect the Veteran's right arm, they are broader disabilities, and for both these reasons, they are outside the scope of this decision.  Service connection for sensory neuropathy associated with smoking is precluded under law by the special provisions relating to claims based upon effects of tobacco products, implemented by the United States Congress in June 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

In conclusion, the Board holds that the preponderance of the evidence is against a claim for service connection for a right arm disability.  The benefit of the doubt standard does not apply and the appeal must be denied.  


ORDER

Service connection for a disability of the right arm, exclusive of De Quervain's tenosynovitis, is denied.

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


